GOODSON, J., concurring in part; and dissenting in part. I concur in the majority’s decision that Samantha proved and corroborated grounds for divorce. However, I disagree with the conclusion that the award of attorney’s fees must be reversed and remanded. Such a course departs from our precedent that commits fee awards to the sound discretion of the circuit court. Clayton’s sole argument on appeal is that the fee award of $11,376.12 is excessive. He argues that this is so because the nature of the case was relatively straightforward and because Samantha presented no documentation in support of her request for fees. Drawing from our own precedent, the court of appeals in Paulson v. Paulson, 8 Ark.App. 306, 652 S.W.2d 46 (1983), ably summarized the standards guiding such decisions, Whether the chancellor should award fees and the amount thereof are matters within the discretion of the chancery court. In determining whether to award fees he must consider the relative financial abilities of the parties. Aucoin v. Aucoin, 211 Ark. 205, 200 S.W.2d 316 (1947). Among the pertinent considerations in determining the amount of attorney’s fees are the attorney’s judgment, learning, ability, skill, experience, professional standing, the relationship between the parties and the importance of the subject matter of the case, the nature, extent and difficulties of services, the research, anticipation of defenses and means of meeting them and receiving of confidential information and giving of confidential advice before any pleadings are filed or other visual steps are taken. In making these determinations the trial court’s own experience and knowledge of the character of such services may be used as a guide. Robinson v. Champion, 251 Ark. 817, 475 S.W.2d 677 (1972). On appellate review considerable weight is given to the opinion of the judge before whom the proceedings were conducted. The chancellor is in a much better position to evaluate the services of counsel than an appellate court, and unless a clear abuse of discretion is evident, the chancellor’s action in fixing attorney’s fees will not be | ^disturbed on appeal. Warren v. Warren, 270 Ark. 163, 603 S.W.2d 472 (1980). In Lytle v. Lytle, 266 Ark. 124, 583 S.W.2d 1 (1979), we noted that the amount of time devoted by an attorney to the case is a significant, but not determinative factor. We cautioned against a “slavish obsession” of basing fees based on the numbers of hours spent and instead favored consideration of all the above-mentioned factors, trusting that trial courts are “able to evaluate the legal services equitably and to strike a balance between the interest of the lawyer and those of the client, or of the one who is to bear the burden.” Lytle, 266 Ark. at 140, 583 S.W.2d at 9. We also held that it was not necessary that the trial court conduct a hearing on the amount of attorney’s fees to be allowed because the court had presided over the proceeding and was familiar with the case and the services rendered by the attorney. With these considerations in mind, we rejected the argument that the fee-award was infirm because there was “absolutely nothing in the record to afford an objective standard on which the trial court could assess and determine the amount of the fee.” Id. at 138, 583 S.W.2d at 9. This court has stated that abuse of discretion is a high threshold that does not simply require error in the trial court’s decision, but requires that the trial court act improvidently, thoughtlessly, or without due consideration. FMC Corp. v. Helton, 360 Ark. 465, 202 S.W.3d 490 (2005); Nazarenko v. CTI Trucking Co., Inc., 313 Ark. 570, 856 S.W.2d 869 (1993). Giving due deference to the trial court, I am unable to say that the court abused its discretion either in the amount of the fee awarded or by granting the fee based on the record before it.